




CONSULTING AGREEMENT




This Consulting Agreement (“Agreement”) is made this 19th day of March, 2014, by
and between Advisory Research, Inc. (the “Company”), a corporation organized and
existing under the laws of the State of Delaware and Brien M. O’Brien
(“Consultant”), an individual resident of the State of Illinois.


WHEREAS, Consultant is an investment professional formerly employed as Chairman,
Chief Executive Officer and Head of Asset Management of the Company;


WHEREAS, Consultant is a party to an Employment Agreement with Piper Jaffray
Companies, a Delaware company and the parent of the Company, effective January
1, 2012, as amended by that First Amendment to Employment Agreement entered into
as of February 27, 2012 and that Second Amendment to Employment Agreement
effective as of January 13, 2013 (collectively, the “Employment Agreement”);


WHEREAS, Consultant and Piper Jaffray Companies agreed that the Employment
Agreement would be terminated without cause, and Piper Jaffray Companies
delivered a Notice of Early Termination of the Employment Agreement to
Consultant on October 31, 2013, such that Consultant shall remain an employee of
Piper Jaffray Companies until March 31, 2014;


WHEREAS, pursuant to Section 2.6 of the Employment Agreement, the Company, as an
affiliate of Piper Jaffray Companies, and Consultant have entered into good
faith negotiations regarding a consulting agreement between the Company and
Consultant and have mutually agreed to the terms of a consulting agreement which
the Company and Consultant wish to set forth herein;


WHEREAS, the Company desires that Consultant provide services and assistance to
the Company as described further herein; and


WHEREAS, Consultant desires to provide such services and assistance to the
Company under the terms and conditions of this Agreement;


NOW, THEREFORE, the Company and Consultant hereby agree as follows:


1. Consulting Services


(a) Subject to the terms and conditions of this Agreement, the Company hereby
retains Consultant as a consultant and strategic advisor to perform consulting
services as needed and requested by the Company, and Consultant agrees, subject
to the terms and conditions of this Agreement, as may be amended in writing from
time to time, to render such services during the term of this Agreement. Such
services shall be limited to the client service area of expertise, and shall not
involve the provision by Consultant of discretionary investment services.
Consultant shall render client services hereunder at such times and places as
shall be mutually agreed by Company and Consultant.


(b) It is understood that the purpose of the consulting services is to aid and
assist the Company in the retention of existing Company clients. Consultant
acknowledges and agrees that he will limit his consulting services for the
Company to those specific clients that shall be mutually agreed upon in writing
at a later date by the Company and the Consultant (collectively, the “Clients”),
and shall relate all discussions and communications he has with Company Clients
to the Chief Executive Officer of the Company in a timely manner and on a
monthly basis.



1

--------------------------------------------------------------------------------




(c) Consultant further agrees that for the term of this Agreement, and in
consideration for the promises and covenants herein, Consultant shall provide
the consulting services exclusively to Piper Jaffray and, during the term of
this Agreement, Consultant shall not offer the consulting services or any
similar services to any other asset manager, investment bank, broker-dealer,
other financial services firm, or any other person or business entity. In
addition, Consultant agrees that he and his affiliates shall not perform any
consulting services for any entity for the term of this Agreement. Consultant
represents and warrants that he has no outstanding consulting agreement or
obligation that is in conflict with this (or any other) provision of this
Agreement and further represents and warrants that he will not enter into any
such conflicting agreement or obligation during the term of this Agreement.
Nothing herein prohibits Consultant from (i) continuing to sit on the Board of
Directors and Investment Committees of not-for-profit organizations, (ii) making
investment decisions with respect to Consultant’s own assets or any other assets
of which Consultant is a custodian, beneficiary, grantor or trustee, or (iii)
continuing to provide services, other than on behalf of the Company, to the
entity with whom the Consultant has a pre-existing agreement.


(d) As soon as practicable, Company will send a communication to the Company
Clients notifying them of the consulting relationship with Consultant and
providing an investment and client service contact at Company.


(e) Consultant acknowledges and agrees that the terms and conditions of this
Agreement satisfy the obligations of Piper Jaffray Companies and/or the Company
under Section 2.6 of the Employment Agreement.


2. Term.


(a) This Agreement shall remain in effect for a term of twenty-four (24) months
commencing on April 1, 2014 and continuing through March 31, 2016, unless sooner
terminated as hereinafter provided, or unless extended by written agreement of
the parties.


(b) This Agreement may be terminated by either party, with or without cause,
upon thirty (30) days prior written notice to the other; provided that if
Consultant terminates this Agreement, Consultant shall, in accordance with the
terms and conditions hereof, nevertheless wind up in an orderly fashion
assignments for the Company which Consultant began prior to the date of notice
of termination hereunder.


(c) Upon termination of this Agreement for any reason, Consultant shall be
entitled to receive such compensation and reimbursement, if any, accrued under
the terms of this Agreement, but unpaid, as of the date Consultant ceases work
under this Agreement.


3. Payments and reimbursement.


(a) In consideration of the services to be provided by Consultant to the Company
hereunder, the Company shall pay to Consultant a payment of $60,000 per month,
payable on the last day of each month for which services have been performed.
This monthly payment amount shall be reviewed on a quarterly basis to determine
whether any adjustments will be made to it.


(b) The Company shall reimburse Consultant monthly in travel and other expenses
Consultant incurs in connection with performing the consulting services.
Consultant shall reimburse Consultant a maximum of $60,000 per year for travel
and other expenses. Consultant shall obtain the prior written approval of the
Chief Executive Officer or Chief Financial Officer of the Company to obtain
reimbursement for any travel or other expenses incurred in excess of $5,000 in
any given month. To obtain expense reimbursement,

2

--------------------------------------------------------------------------------




Consultant shall submit to the Chief Financial Officer of the Company, or his or
her designee, an invoice describing services rendered and expenses incurred
under this Agreement. Company shall provide any documentation requirements and
any travel policy restrictions to consultant in writing in advance, or be
foreclosed from relying on such requirements and restrictions to deny
reimbursement. The Company shall pay to Consultant invoiced amounts within
thirty (30) days after receipt of each invoice.


4. Independent contractor status.


The parties agree that this Agreement creates an independent contractor
relationship, not an employer-employee, partnership or joint venture
relationship. Consultant acknowledges and agrees that in connection with this
Agreement, the consideration set forth in Section 3 shall be the sole
consideration due Consultant for the services rendered hereunder, and the
Company will not provide Consultant with any pension, retirement or employee
benefits available to Company’s regular employees, including without limitation
any employee stock purchase plan, social security, unemployment, medical, or
pension payments. Consultant acknowledges that all sums subject to deductions,
if any, required to be withheld and/or paid under any applicable state, federal
or municipal laws, including but not limited to income tax withholding, shall be
Consultant’s sole responsibility and Consultant shall indemnify and hold Company
harmless from any and all damages, claims and expenses arising out of or
resulting from any claims asserted by any taxing authority as a result of or in
connection with said payments. Consultant will not represent himself to be and
not hold himself out as an employee of the Company. In addition, the parties
acknowledge that neither party has, or shall be deemed to have, the authority to
bind the other party. Notwithstanding the foregoing, nothing contained in this
Section shall limit or prohibit Consultant’s right or ability to participate in
any equity award under any other Agreement, including but not limited to the
Employment Agreement.


5. Restrictive Covenants. The Recipient hereby covenants not to engage in any
Restricted Activities (a) during the period that he is providing consulting
services to the Company pursuant to this Agreement, and (b) during the five
month period following the date that this Agreement is terminated by either
party (the “Restricted Period”). The Consultant acknowledges and agrees that
this covenant would cause irreparable damage to the Company and that the Company
will not have an adequate remedy at law. Therefore, the obligations of the
Recipient under this Section 6 shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith without
proof of actual damages. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which the Company may
have under this Agreement or otherwise.


“Restricted Activities” consist of each of the following:
(i)
the Consultant uses to the detriment of the Company, discloses or
misappropriates any Company-Related Information (as defined below), unless the
Company or an affiliate consents otherwise in writing. “Company-Related
Information” means any confidential or secret knowledge or information of the
Company of an affiliate that the Consultant has acquired or becomes acquainted
with during the Consultant’s employment with the Company or an affiliate,
including without limitation, any confidential client list, confidential
business information, confidential materials relating to the practices or
procedures of the Company or an affiliate, including, without limitation, the
investment advice, methodologies, strategies, business plan and clients lists of
the Company and its affiliates or any other proprietary information of the
Company or an affiliate; provided, however that Company-Related Information
shall not include any knowledge or information that is now published or which
subsequently becomes generally publicly known;


3

--------------------------------------------------------------------------------






(ii)
the Consultant directly or indirectly, on behalf of the Consultant or any other
person or entity, solicits, induces or encourages any person then employed by
the Company or an affiliate to terminate or otherwise modify their employment
relationship with the Company;



(iii)
the Consultant directly or indirectly, on behalf of the Consultant or any other
person or entity, solicits or otherwise seeks to divert any customer, client or
account of the Company or any affiliate away from engaging in business with the
Company or any affiliate.



6. Non-Disparagement. For the period of time that Consultant provides services
pursuant to this Agreement and for one (1) year thereafter, Consultant agrees
not to make any public statement that is intended to or could reasonably be
expected to disparage the Company or its affiliates, or any of its employees.
For the period of time that Consultant provides services pursuant to this
Agreement and for one (1) year thereafter, Company agrees to use its reasonable
efforts to ensure that its employees do not make any public statement that is
intended to or could reasonably be expected to disparage Consultant.
7. Other Agreements


(a) Consultant shall maintain any office facilities at a location other than any
of the Company’s office locations and shall, except as otherwise provided
herein, be solely responsible for the cost of any office space, furniture and
equipment utilized by the Consultant in performing consulting services. The
Consultant shall not use any facilities, equipment, software, technology or
information technology, owned, licensed or administered by the Company in the
performance of the consulting services, except with the prior written consent of
the Chief Executive Officer or Chief Financial Officer of the Company and in
accordance with all applicable policies and procedures of the Company.


(b) As to personal investments of Consultant held at the Company, Consultant
shall during the term of this Agreement retain the same rights and benefits as
Company employees as to Company-managed products, and all personal trading or
investments by Consultant, held at the Company or elsewhere, shall be monitored
by Company and subject to the Company’s policies and procedures applicable
thereto.


(c) Consultant shall not use the Company’s name, depiction, logos or trademarks
in any promotional, advertising or marketing literature, or in any other way
without the prior written consent of the Chief Executive Officer or Chief
Financial Officer of the Company. The Company may accurately state that
Consultant is a consultant to the Company, and list his professional degrees and
titles.


(d) This Agreement constitutes the entire agreement of the parties with regard
to the subject matter hereof and, except where otherwise agreed herein, replaces
and supersedes all other agreements or understandings, whether written or oral.
No alteration or modification of this Agreement shall be valid unless made in
writing and executed by Consultant and the Chief Executive Officer or Chief
Financial Officer of the Company. Failure to invoke any right, condition or
covenant of this Agreement by either party shall not be deemed to imply or
constitute a waiver of any right, condition or covenant and neither party may
rely on any such failure.


(e) The Consultant and Company mutually represent that to the best of their
knowledge neither currently has any agreement with, or any other obligation to,
any third party that conflicts with the terms of this Agreement. The parties
agree that they shall not intentionally and knowingly enter into any such
agreement.



4

--------------------------------------------------------------------------------




(f) Governing Law; Jurisdiction; Venue. You agree that any claim, controversy or
dispute arising out of or relating in any way to your employment with the
Company or the terms of your employment shall be submitted for arbitration
before the FINRA, subject to the Company's right to seek equitable relief from
any court of competent jurisdiction in accordance with the provision below. This
Offer Letter shall be subject to, governed by and interpreted in accordance
with, the laws of the State of Illinois without regard to conflicts of law
principles.


(g) Any notice or other communication by one party to the other hereunder shall
be in writing and shall be given, and be deemed to have been given, if either
hand delivered or mailed, postage prepaid, certified mail (return receipt
requested), addressed as follows:


If to Consultant:
__________________________________________
__________________________________________


If to the Company:


Advisory Research, Inc.
180 North Stetson Avenue
Suite 5500
Chicago, IL 60601


(h) The parties acknowledge that the consulting services are personal in nature,
and that from the Company’s perspective the specific identity of the Consultant
is material to Company’s choice to enter into this Agreement. Therefore, the
Consultant expressly agrees that he may not assign this Agreement without the
written consent of the Chief Executive Officer or Chief Financial Officer of the
Company.
    



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.




/s/ Brien M. O'Brien    
By: Brien M. O’Brien                    
 




ADVISORY RESEARCH, INC.




/s/ Christopher D. Crawshaw
By: Christopher D. Crawshaw
Title: CEO
 









6